Motion to dismiss appeal denied. Order unanimously affirmed, without costs. Memorandum: This is an appeal from an order of Surrogate’s Court which settled the record in this will construction proceeding. The order appealed was entered after our reversal of the Surrogate’s order construing distribution under the will of Alice Wilhelm (see Matter of Wilhelm, 60 AD2d 32). Upon remittitur the Surrogate perceived that a certain "family tree” exhibit not offered in evidence in his court had been submitted to the Appellate Division as a part of the record on appeal as stipulated by all the parties. He, therefore, moved sua sponte to settle the record and struck the "family tree”. The appeal is from that order. Upon a prior motion we amended and resettled our prior order (Matter of Wilhelm, 62 AD2d 1155). Although we did not have the appeal from the order settling the record before us, it was brought to our attention for the first time that there was a question concerning the record on appeal and the information in the "family tree”. Nevertheless, we adhered to our original decision and noted that the questioned information consisted of facts which were admittedly accurate and facts which we might properly judicially notice, whether before the trial court or not. The general rule is that a trial court is *1121authorized to settle the record of the proceedings before it and in the absence of manifest error or a clear abuse of discretion by the trial court so that the record as settled is inaccurate or untrue, an appellate court should not supersede the trial court’s order (see Waldo v Schmidt, 200 NY 199, 203; Peterson v Swan, 119 NY 662, and cf. National City Bank of N. Y. v New York Gold Exch. Bank, 97 NY 645; Drake v New York Iron Mine, 38 App Div 71, 72). We therefore affirm the order appealed, noting nevertheless our belief that the "family tree” information was properly considered by this court. (Appeal from order of Cattaraugus County Surrogate’s Court—settle record.) Present—Moule, J. P., Cardamone, Simons, Hancock, Jr., and Den-man, JJ.